DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, the phrase “Belville spring” should read –Belleville spring–.

Appropriate correction is required.

Claim Objections
Claims 16 – 35 are objected to because of the following informalities:
Throughout the claims, the phrase “Belville spring” should read –Belleville spring–.
In Reference to Claim 16
In lines 1 – 2, the phrase “A valve rotating device for an intake or exhaust valve of an internal combustion engine, comprising” should read –A valve rotating device for a gas exchange valve of an internal combustion engine, the valve rotating device comprising–.
a valve return spring for preloading the valve” contains a recitation of intended use and should read –a valve return spring configured to bias the valve– so as to be positively recited.
In line 4, the phrase “of the valve; and” should read –of the valve;
In lines 5 – 9, the phrase “a Belville spring, which is arranged in operative connection between the valve return spring and a support surface lubricated by a lubricating fluid, wherein the Belville spring is formed so that on opening of the valve it is compressed into a flattened shape, under the force of the valve return spring, and in a flattened form is supported with sliding friction by the lubricating fluid between the Belville spring and the support surface, to allow a rotation of the valve,” should read –a Belleville springlubricated support surfaceBelleville spring configured to be compressed into a flattened shape[[,]] under [[the]]a force of the valve return springwhen the valve is opened so as to be supported with sliding friction by [[the]]a lubricating fluid between the Belleville spring and the support surfacewhich enables a rotation of the valve[[,]]; and–.
In lines 10 – 11, the phrase “wherein an at least partially circumferential collar portion is arranged on a circumference of the Belville spring” should read –a collar portion [[is ]]arranged [[on]]at least partially along a circumference of the Belleville spring–.

.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 – 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claim 16
This claim recites the limitations “the valve” and “the force” which lack sufficient antecedent basis in the claim.
In line 7, use of the pronoun “it” renders the claim indefinite as it is unclear which component is being further limited.
In Reference to Claim 18
This claim recites the limitation “the elastic main body” which lacks sufficient antecedent basis in the claim.

In Reference to Claim 19
In line 2, use of the possessive pronoun “its” renders the claim indefinite as it is unclear which component is being referenced
In line 3, use of the term “designed to” renders the claim indefinite.
In Reference to Claim 20
This claim recites the limitation “the radial support” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 30
In lines 3 and 5, use of the term “preferably” renders the claim indefinite.
In lines 3 and 5, this claim recites the limitation “the inner circumferential side” which lack sufficient antecedent basis in the claim.
The Office suggests canceling this claim as the intended subject matter is more clearly recited in claim 31.
In Reference to Claim 33
In line 2, use of the term “it can be” renders the claim indefinite.
In Reference to Claim 34
In line 2, use of the term “can be” renders the claim indefinite.

All other claims not mentioned are rejected by virtue of their dependency from claim 16.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Specifically, base claim 16 requires that the Belleville spring be operatively connected between the valve return spring and the support surface.  In dependent claim 33, however, an option is given in which the annular element (which comprises the support surface) is disposed between the valve return spring and the Belleville spring in an “opposed orientation” thereby contradicting the arrangement required by claim 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 23, 25, 26, 28 – 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,613,656 to Leach (Leach) in view of US Patent No. 2,758,583 to Norton (Norton).
In Reference to Claim 16
Leach teaches (see Leach and Fig. 1 as annotated by the Examiner below):
A valve rotating device comprising:
A valve return spring (Fig. 1 – reference character 13) configured to bias a gas exchange valve (6) in a direction towards a closed position of the valve (Leach col. 1; lines 36 – 41); and
A Belleville spring (25) arranged in operative connection between the valve return spring and a lubricated support surface (26), the Belleville spring configured to be compressed into a flattened shape under a force of the valve return spring when the valve is opened so as to be supported with sliding friction by a lubricating fluid between the Belleville spring and the support surface which enables a rotation of the valve (col. 2; lines 28 – 50).


A collar portion (Fig. 5 – reference characters 52, 59) arranged at least partially along a circumference (28) of the Belleville spring (27).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to incorporate a collar portion along a circumference of the Belleville spring within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 17
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring is parallel to the support surface when in the flattened shape (Leach col. 2; lines 39 – 43).
Leach does not teach the following which is taught by Norton:
Wherein the collar portion is fully circumferential (Norton col. 4; lines 55 – 59); and/or
Wherein the collar portion is arranged along an inner circumference of the Belleville spring (as seen from Fig. 5).



In Reference to Claim 18
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring comprises an elastically deformable main body portion having a conical and annular disk shape (Leach col. 2; lines 28 – 33).
Leach does not teach the following which is taught by Norton:
Wherein the collar portion is angled in relation to the main body portion (as seen from Fig. 5); and/or
Wherein the collar portion extends from the main body portion.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to angle the collar portion with respect to the main body portion within the valve rotating device of Leach since it would provide a much more uniform strain and stress 

In Reference to Claim 19
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 16 discussed above, wherein the collar portion is arranged along an inner circumference of the Belleville spring (as seen from Fig. 5); and/or
Wherein the collar portion extends substantially parallel to and/or coaxially with a valve axis of the valve and/or a longitudinal axis of a valve body of the valve (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to arrange the collar portion along an inner circumference of the Belleville spring and/or extend the collar portion substantially parallel and/or coaxial to the valve within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).


In Reference to Claim 20
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 16 discussed above, wherein the collar portion is configured to radially support the Belleville spring (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to radially support the Belleville spring via the collar portion within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 21
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 20 discussed above, wherein the collar portion is configured to radially support the Belleville spring with respect to a valve axis of the valve (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to radially support the Belleville spring with respect to a valve axis of the valve via the collar portion within the valve rotating device of Leach since it would provide a much 

In Reference to Claim 22
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 16 discussed above, wherein the collar portion lays flat against a valve element (Fig. 5 – reference character 38) of the valve (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to lay the collar portion flat against a valve element of the valve within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 23
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 22 discussed above, wherein the valve element is a valve guide (Fig. 5 – reference character 38).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to 

In Reference to Claim 25
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein a cylinder head (Fig. 1 – reference character 3) comprises the support surface (Leach col. 2; lines 1 – 6).
In Reference to Claim 26
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 16 discussed above, further comprising an annular element (Fig. 5 – reference characters 52, 53, 54, 59) which includes the support surface (54).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to further include an annular element which comprises the support surface within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 28
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 26 discussed above, wherein the annular element is arranged in an operative connection between the Belleville spring and a cylinder head (Fig. 5 – reference characters 31) (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to arrange the annular element between the Belleville spring and a cylinder head within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 29
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 26 discussed above, wherein the annular element or the Belleville spring comprises the collar portion (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to arrange the collar portion on the annular element within the valve rotating device of 

In Reference to Claims 30 and 31
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 26 discussed above, wherein the collar portion is arranged on the annular element so as to grip partially around an inner circumferential side of the Belleville spring (as seen from Fig. 5); or
Wherein the collar portion is arranged on the Belleville spring so as to grip partially around in inner circumferential side of the annular element.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to arrange the collar portion on the annular element so as to grip partially around an inner circumferential side of the Belleville spring within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).


In Reference to Claim 32
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 26 discussed above, wherein the Belleville spring and the annular element are coupled together via the collar portion so as to form an assembly unit (as seen from Fig. 5 and Norton col. 4; lines 60 – 71).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to couple the annular element to the Belleville spring via the collar portion so as to form an assembly unit within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).

In Reference to Claim 35
Leach teaches:
A motor vehicle (Leach col. 1; lines 1 – 5) comprising the valve rotating device of claim 16 (see the rejection of claim 16 above).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Norton as applied to claim 32 above, and further in view of US Patent No. 2,827,885 to Graham (Graham).
In Reference to Claim 33
Leach does not teach the following which is taught by Norton:
In addition to all the limitations of claim 32 discussed above, wherein the assembly unit is configured to be fitted in a first orientation in which the Belleville spring is arranged on a side of the assembly unit facing the valve return spring (as seen from Fig. 5).
Neither Leach nor Norton teach the following which is taught by Graham (see Graham and Fig. 2 below):
Wherein the assembly unit (Fig. 2 – reference characters 15, 16) is further configured to be fitted in a second orientation in which the annular element (15) is arranged on the side of the assembly unit facing the valve return spring (13) (as seen from Fig. 2).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Norton to fit the assembly unit such that the Belleville spring is arranged to face the valve return spring within the valve rotating device of Leach since it would provide a much more uniform strain and stress distribution pattern throughout the circumferential extent of the valve rotating device as taught by Norton (col. 1; lines 49 – 54).  It would have been further obvious to have applied the teaching of Graham to fit the assembly unit such that .

Claims 16 – 21, 24, 25, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of US Patent No. 2,827,886 to Geer (Geer).
In Reference to Claim 16
Leach teaches:
A valve rotating device comprising:
A valve return spring (Fig. 1 – reference character 13) configured to bias a gas exchange valve (6) in a direction towards a closed position of the valve (Leach col. 1; lines 36 – 41); and
A Belleville spring (25) arranged in operative connection between the valve return spring and a lubricated support surface (26), the Belleville spring configured to be compressed into a flattened shape under a force of the valve return spring when the valve is opened so as to be supported with sliding friction by a lubricating fluid between the Belleville spring and the support surface which enables a rotation of the valve (col. 2; lines 28 – 50).
Leach does not teach the following which is taught by Geer (see Geer and Fig. 2G below):
A collar portion (Fig. 2G – reference characters 22) arranged at least partially along a circumference of the Belleville spring (14).


In Reference to Claim 17
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring is parallel to the support surface when in the flattened shape (Leach col. 2; lines 39 – 43).
Leach does not teach the following which is taught by Geer:
Wherein the collar portion is fully circumferential (Geer col. 2; lines 43 – 46); and/or
Wherein the collar portion is arranged along an inner circumference of the Belleville spring.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to include a fully circumferential collar portion within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear 

In Reference to Claim 18
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring comprises an elastically deformable main body portion having a conical and annular disk shape (Leach col. 2; lines 28 – 33).
Leach does not teach the following which is taught by Geer:
Wherein the collar portion is angled in relation to the main body portion (as seen from Fig. 2G); and/or
Wherein the collar portion extends from the main body portion (as seen from Fig. 2G and Geer col. 2; lines 43 – 46).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to angle the collar portion with respect to the main body portion and/or to extend the collar portion from the main body portion within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).


In Reference to Claim 19
Leach does not teach the following which is taught by Geer:
In addition to all the limitations of claim 16 discussed above, wherein the collar portion is arranged along an inner circumference of the Belleville spring; and/or
Wherein the collar portion extends substantially parallel to and/or coaxially with a valve axis of the valve and/or a longitudinal axis of a valve body of the valve (as seen from Fig. 2G).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to extend the collar portion substantially parallel and/or coaxial to the valve within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).

In Reference to Claim 20
Leach does not teach the following which is taught by Geer:
In addition to all the limitations of claim 16 discussed above, wherein the collar portion is configured to radially support the Belleville spring (as seen from Fig. 2G).



In Reference to Claim 21
Leach does not teach the following which is taught by Geer:
In addition to all the limitations of claim 20 discussed above, wherein the collar portion is configured to radially support the Belleville spring with respect to a valve axis of the valve (as seen from Fig. 2G).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to radially support the Belleville spring with respect to a valve axis of the valve via the collar portion within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).


In Reference to Claim 24
Leach does not teach the following which is taught by Geer:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring comprises the collar portion.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to incorporate the collar portion on the Belleville spring within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).

In Reference to Claim 25
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein a cylinder head (Fig. 1 – reference character 3) comprises the support surface (Leach col. 2; lines 1 – 6).
In Reference to Claim 34
Leach teaches:
In addition to all the limitations of claim 16 discussed above, wherein the Belleville spring is arranged in a first recess (Fig. 1 – reference character R1) of a cylinder head (3), the first recess configured to be filled with the lubricating fluid (Leach col. 2; lines 1 – 23), and

Leach does not teach the following which is taught by Geer:
Wherein the collar portion is arranged in the second recess (as seen from Fig. 2G*).
* – It is to be noted that, when combined, the collar portion 22 of Geer would sit in the second recess R2 of Leach.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to arrange the collar portion in a second recess of a cylinder head within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).

In Reference to Claim 35
Leach teaches:
A motor vehicle (Leach col. 1; lines 1 – 5) comprising the valve rotating device of claim 16 (see the rejection of claim 16 above).


Claims 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Geer as applied to claim 16 above, and further in view of US Patent No. 2,775,959 to Geer (Geer ‘959).
In Reference to Claim 26
Neither Leach nor Geer teach the following which is taught by Geer ‘959 (see Geer ‘959 and Fig. 7 below):
In addition to all the limitations of claim 16 discussed above, further comprising an annular element (Fig. 7 – reference character 152) which includes the support surface (Geer ‘959 col. 4; lines 30 – 34).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer ‘959 to further include an annular element which comprises the support surface within the valve rotating device of Leach, as modified by Geer, since it would space the Belleville spring away from the engine cylinder head so as to diminish wear as taught by Norton (col. 4; lines 30 – 34).

In Reference to Claim 27
Neither Leach nor Geer teach the following which is taught by Geer ‘959:
In addition to all the limitations of claim 26 discussed above, wherein the annular element is a second Belleville spring or a washer (Geer ‘959 col. 4; lines 30 – 34).



In Reference to Claim 28
Neither Leach nor Geer teach the following which is taught by Geer ‘959:
In addition to all the limitations of claim 26 discussed above, wherein the annular element is arranged in an operative connection between the Belleville spring (Fig. 7 – reference character 133) and a cylinder head (11) (as seen from Fig. 7).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer ‘959 to arrange the annular element between the Belleville spring and the cylinder head within the valve rotating device of Leach, as modified by Geer, since it would space the Belleville spring away from the engine cylinder head so as to diminish wear as taught by Norton (col. 4; lines 30 – 34).


In Reference to Claim 29
Leach does not teach the following which is taught by Geer:
In addition to all the limitations of claim 26 discussed above, wherein the annular element or the Belleville spring comprises the collar portion (as seen from Fig. 2G).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Geer to incorporate the collar portion on the Belleville spring within the valve rotating device of Leach since it would provide an annular convex rocking surface for the Belleville spring to bear on the engine cylinder head so as to diminish wear as taught by Geer (col. 2; lines 43 – 46).


    PNG
    media_image1.png
    552
    595
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    704
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    392
    417
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson et al. (US 3,564,579); Dadd (US 2,835,236); Gammon (US 2,819,706); Geer (US 2,766,746); Shimada et al. (US 4,175,505); and May (GB 1 291 502) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JORGE L LEON JR/Primary Examiner, Art Unit 3746